Shelt Webster and Floyd Webster, by Shelt Webster, as his next friend, plaintiffs in error, filed this appeal in this court on the 8th day of September, 1920, to have reviewed a judgment of the district court of Lincoln county, rendered in an action between the parties in favor of Joe Slayton, defendant. The case was set for submission October 17. 1922, and was on that date submitted.
On September 27, 1922, the plaintiffs in error obtained an order of this court extending their time 30 days in which to file briefs. No briefs have been filed nor extension of time granted or asked for in which to brief the cause. The plaintiffs in error having failed to file a brief in conformity with the rules of this court, and no showing having been made why a brief has not been filed, the appeal may be dismissed, and it is so ordered.
JOHNSON, V. C. J., and KANE, NICHOLSON, COCHRAN, and BRANSON, JJ., concur. *Page 197